         Case 1:17-cv-04179-DLC Document 212 Filed 07/11/19 Page 1 of 2




                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                 DENVER REGIONAL OFFICE
                            BYRON G. ROGERS FEDERAL BUILDING
                              1961 STOUT STREET, SUITE 1700
                              DENVER, COLORADO 80294-1961
 DIVISION OF                                                                            (303) 844-1084
ENFORCEMENT                                                                           carlylez@sec.gov




                                          July 11, 2019

Honorable Denise Cote
U.S. District Court for the
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1610
New York, NY 10007

       Re:     SEC v. Alpine Securities Corporation, 1:17-CV-04179-DLC-RLE

Dear Judge Cote:

         Pursuant to the Court’s Individual Practices 4.A and 3.D and pursuant to the Court’s
Order dated July 12, 2018 [ECF No. 145], Plaintiff United States Securities and Exchange
Commission (“SEC”) hereby requests to file exhibits containing excerpts of a transcript of the
deposition of Christopher L. Frankel for Alpine Securities Corporation and excerpts of Alpine’s
non-public financial records under seal. In the Court’s July 12, 2018 Order, the Court stated that
“the parties may file redacted and placeholder materials in connection with the summary
judgment briefing on ECF without first obtaining the approval of the Court to the extent that the
materials are similar to those for which such approval has already been given in connection with
the motions for partial summary judgment.” Both parties have continued to file documents under
seal in this matter.

       The deposition transcript of Mr. Frankel is Exhibit 1 and is confidential and Bank
Secrecy Act material under the Court’s protective order. Exhibit 2 contains Alpine financial
records filed with the SEC that are designated as confidential and are the same type of records
Alpine requested to file under seal in connection with its Opposition. [ECF No. 204].

        In addition, the SEC requests to file its Reply in Support of the SEC’s Motion for
Remedies (“Reply”) redacted to protect information contained in the exhibits the SEC requests to
file under seal and certain information Alpine has requested to redact or file under seal. The SEC
also requests to file Exhibit 5, Declaration of Eric M. Turnbaugh, redacted because it contains
personally identifiable information. The SEC further requests to file the Declaration of Zachary
T. Carlyle redacted to protect descriptions of records that Alpine has requested be redacted or
filed under seal in connection with its Opposition.
        Case 1:17-cv-04179-DLC Document 212 Filed 07/11/19 Page 2 of 2



        The SEC will submit electronic copies of the unredacted Reply and Declaration of
Zachary T. Carlyle and exhibits filed under seal by email to the Court’s chambers. The SEC will
also deliver two hard copies of these documents, the Motion, and all other memoranda, exhibits,
and declarations filed by both parties in connection with the Motion to the Court’s chambers.

        Based on the foregoing, the SEC requests that the Court permit the SEC to submit the
sealed exhibits described above to the Court’s chambers and file the redacted Reply and
Declaration as set forth above.



                                                   Sincerely,

                                                   /s/ Zachary T. Carlyle
                                                   Zachary T. Carlyle (pro hac vice)
                                                   Terry R. Miller (pro hac vice)

cc: Counsel of Record




                                               2
